*404Opinión disidente del
Juez Asociado Señor Negrón García.(1)
ES INCONSTITUCIONAL EL REFERÉNDUM DE 8 DE DICIEMBRE DE 1991. Es producto de una legislación que paradójicamente vulnera el sustrato de nuestra vida democrática genuina. Intenta “constitucionalizar” un refe-réndum mediante medios que claramente se desvían del cauce de la Constitución. Nos referimos a la avasalladora campaña ilegal gubernamental publicitaria usando fondos públicos para exaltar exclusivamente su imagen y así pro-mover un voto afirmativo; la masiva campaña oficial —des-orientadora, poco objetiva y carente de neutralidad— de la Comisión Estatal de Elecciones; el uso de una papeleta in-justa, confusa e incompleta que incide en el derecho a la libre expresión de todo elector, y la presentación de seis (6) propuestas en bloque de forma tal que coacciona su voluntad.
Y es que procesal y sustantivamente “la Constitución, en materia de legislación electoral, rechaza la improvisa-*405ción, el apasionamiento, el sectarismo y todo aquello que se aleja de la serenidad, imparcialidad y eficacia. El arte de buen gobierno precisa que no se experimente con el sufragio electoral. No es cosa que se pueda ensayar sin que exponga al país a peligrosas consecuencias”. (Énfasis suplido.) P.S.P., P.P.D., P.I.P. v. Romero Parceló, 110 D.P.R. 248, 295 esc. 6 (1980), opinión concurrente y disidente.

I


Jurisdicción, legitimidad y justiciabilidad

Este recurso va más allá del debate político, no justicia-ble, de si debe o no enmendarse la Constitución del Estado Libre Asociado o someterse a la ciudadanía en un referén-dum algunas propuestas en tomo a sus características de Pueblo y aspiraciones democráticas relacionadas con el status político.(2) Desde este estrado, el aspecto netamente político y los argumentos de la tribuna —en pro y en contra del Referéndum— no nos competen. Nuestra misión es juz-gar, en estricta juridicidad, “si los medios elegidos por la *406Asamblea Legislativa son compatibles con nuestra Consti-tución en su proyección multidimensional. Lo contrario es claudicar la función judicial”. (Énfasis suplido.) P.I.P. v. C.E.E., 120 D.P.R. 580, 631 (1988), opinión disidente.
Los electores Luis Gierbolini Rodríguez y Francisco González, de afiliación estadista, cuestionan por distintos fundamentos la validez constitucional de la Ley de Garan-tía de Derechos Democráticos, Ley Núm. 85 de 9 de sep-tiembre de 1991, y su ley habilitadora del Referéndum so-bre la reclamación de derechos democráticos (Ley Habilitadora), Ley Núm. 86 del 2 de octubre de 1991.
En recta hermenéutica constitucional y legal, poseemos jurisdicción original —primera instancia— para conocer de esta instancia tripartita que se proyecta como una petición de “mandamus” —Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); Martínez v. Vda. de Morales, 72 D.P.R. 210 (1951); Partido Popular v. Gallardo, 56 D.P.R. 706 (1940); Mun. de Quebradillos v. See. Ejecutivo, 27 D.P.R. 147 (1919); Negrón Et. Al. v. El Superintendente de Elecciones, 11 D.P.R. 366 (1906); Palmer v. Guerra, 9 D.P.R. 555 (1905); Delgado v. El Consejo Ejecutivo de Puerto Rico, 7 D.P.R. 410 (1904)— petición de “injunction”y declaración o decreto de inconstitucionalidad.
No existe problema alguno en cuanto al aspecto de la legitimación activa {standing) de los peticionarios Gierbo-lini Rodríguez y González. “El sujeto principal de la arqui-tectura moderna constitucional-electoral tutelado es el elector individual” (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980). Como verdaderos destinatarios del sistema, el Art. 2.001 de la Ley Electoral de Puerto Rico, in fine, 16 L.P.R.A. sec. 3051, expresamente les concede como “electores la capacidad para iniciar o pro-mover cualesquiera acciones legales al amparo de [la] De-claración de Derechos y Prerrogativas de los Electores ante *407el Tribunal de Primera Instancia que corresponda”. (Énfa-sis suplido.)
Aunque de ordinario ello implica que los electores deben acudir primero al Tribunal de Distrito o Superior, es lógico concluir que nuestras puertas, en jurisdicción original —primera instancia— están también abiertas para enten-der y atender directamente situaciones meritorias, apre-miantes y extraordinarias.
El Art. 649 vigente del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3421, nos confiere jurisdicción por razón de la petición de “mandamus”. Dicho precepto —producto de principios de siglo (1903)— sigue el enfoque histórico ritua-lista de auto “altamente privilegiado”. Sin embargo, los ai-res de liberalismo procesal moderno se han encargado de atemperarlo.
En Hernández Agosto v. Romero Parceló, supra; Dávila v. Superintendente de Elecciones, supra, y en Partido Popular v. Gallardo, supra, sentamos las pautas que deben cumplirse para que ejercitemos esa jurisdicción original, a saber: que la petición de mandamus vaya dirigida contra uno de los principales funcionarios del Gobierno, que se levanten cuestiones de gran interés público y que el asunto requiera una solución pronta y definitiva.
Esta petición de “mandamus” representa uno de los me-jores ejemplos del tipo situacional visualizado que justifica nuestra firme intervención. Va dirigida contra el Presidente y los miembros de la Comisión Estatal de Elecciones, orga-nismo gubernamental que de manera específica está mi-nisterialmente “obligadlo] al cumplimiento de un acto [(controlar y limitar los anuncios gubernamentales)] que la[s] ley[es electorales y del referéndum] particularmente orden[an] ... ”. (Énfasis suplido.) Art. 650 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3422. La única limi-tación que contiene la definición del auto de mandamus, a saber, que “el auto no puede tener dominio sobre la discre-ción judicial” —(énfasis suplido) id.— no está presente *408aquí. La petición no va dirigida contra un tribunal de jus-ticia de inferior categoría. Es cuestión de interés público “que las leyes se pongan en ejecución ... y el mandamus tiene por objeto conseguir la ejecución de un deber público...”. (Enfasis suplido.) Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848, 851 (1947).
Se levantan cuestiones legales y constitucionales impor-tantísimas y nunca antes resueltas, de cuya solución de-pende la legitimidad del proceso del referéndum. No pode-mos olvidar que en jurisdicción original actuamos como tribunal de primera y última instancia. Bajo nuestra Cons-titución, es este Foro —no la Comisión Estatal de Eleccio-nes ni los tribunales de instancia— el árbitro final de las controversias constitucionales. Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Ese ejercicio dual jurisdic-cional nos faculta a considerar todos los méritos de un caso más allá de las “infracciones de ley o quebrantamientos de forma ... señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepcio-nes ... para la mejor administración de justicia y del dere-cho ...”. Sec. 1 de la Ley de 12 de marzo de 1903 (4 L.P.R.A. sec. 36); Ab intestato Marini Pabón, 107 D.P.R. 433, 439-440 (1978); Dávila v. Valdejully, 84 D.P.R. 101, 103-104 (1961); Piovanetti v. Vivaldi, 80 D.P.R. 108, 122-123 (1957); Rivera v. Sucn. Lugo, 42 D.P.R. 189, 193 (1931).
Es innegable cómo el factor tiempo incide. Se nos pide urgentemente nuestra intervención. Tomamos conoci-miento judicial de que el pasado viernes 22 el Presidente de la Comisión Estatal de Elecciones, Ledo. Juan R. Mele-cio, resolvió que el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351 —que prohíbe los anuncios gu-bernamentales para propaganda en año de elecciones— no aplicaba al Referéndum. De ese modo denegó los requeri-mientos de los Comisionados Electorales del Partido Nuevo Progresista (P.N.P.) y el Partido Independentista Puerto-*409rriqueño (P.I.P.) quienes, distinto al del Partido Popular Democrático (P.P.D.), sostuvieron lo contrario. Es obvio, pues, que sólo mediante un mandamus pueda remediarse la situación. Faltan escasamente nueve (9) días naturales para el 8 de diciembre. De éstos, sólo cinco (5) son laborables. “EN EL JUZGAR, EL SENTIDO COMÚN TIENE UN PAPEL PREPONDERANTE.” Villanueva v. Hernández Class, 128 D.P.R. 618, 653 (1991), opinión con-currente y de conformidad. Esta controversia requiere, pues, una pronta y definitiva solución. Repetimos, de ella dependerá en gran medida la validez constitucional de ese evento.
En el aspecto técnico hemos descartado todo rigorismo formal del pasado. Nuestro Reglamento dispone que las Reglas de Procedimiento Civil son aplicables al auto de mandamus “únicamente en cuanto las mismas no conflijan con [nuestro] Reglamento, se adapten a la eficiente trami-tación de la causa, y cumplan los fines de la justicia”. (En-fasis suplido.) Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, R. 14(b). Véase, además, Hernández Agosto v. Romero Barceló, supra, pág. 413. “Debemos repe-tirlo ad nauseam, aunque consista en recordar lo admitido por todo el mundo, porque ningún sistema de derecho puede vivir si, a base de los formalismos procesales que son innecesarios, se ahogan las posibilidades de hacer justicia sustancial.” Piovanetti v. Vivaldi, supra, pág. 123. Aunque reconocemos que la petición ante nos, en su estructura in-terna expositiva, no es el mejor modelo, en lo básico —com-parado con otros recursos que en el pasado hemos conside-rado en los méritos— cumple con los requisitos de forma y sustancia de la Regla 14(c) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A.
Distinto al criterio mayoritario, según indicado, el re-curso no se apuntala exclusivamente en un injunction. No basta invocar unas expresiones limitantes y concurrentes plasmadas en Márquez v. Gierbolini, 100 D.P.R. 839, 841 *410(1972). Las mismas son inaplicables. Primero, la resolu-ción del Tribunal allí emitida, si bien declinó la jurisdicción sobre el mandamus, le dio traslado al Tribunal Superior, Sala de San Juan. Segundo, distinto al de autos, no había urgencia. Para aquel evento electoral de 7 de noviembre de 1972 faltaban treinta y ocho (38) días, tiempo más que su-ficiente para que se acudiera ante el Tribunal Superior. Y, tercero, se caracteriza también como un mandamus; en esencia lo es. En la Petición de injunction permanente, págs. 6-7 —Apartado 3 de los hechos— expresamente y sin ambages se alega “[q]ue los demandados Ledo. Juan R. Me-lecio, Presidente de la Comisión Estatal de Elecciones; el Ledo. Eudaldo Báez Galib, Comisionado Electoral del Par-tido Popular Democrático; el Ledo. Carlos Canals Mora, Comisionado Electoral del Partido Nuevo Progresista; y el Ledo. Manuel Rodríguez Orellana, Comisionado Electoral del Partido [Independentista Puertorriqueño], son el cuerpo rector de la Comisión Estatal de Elecciones y han faltado en su obligación de poner en vigor, instrumentar y hacer cumplir la Ley Electoral de Puerto Rico, la cual está siendo violada por los otros demandados en la dimensión antes señalada”. Luego de discutir las alegaciones de esta causa de acción y exponer otros fundamentos, en la súplica nos piden que emitamos “un injunction o remedio contra la Comisión Estatal de Elecciones, su Presidente y Comisio-nados Electorales para que pongan en vigor las disposicio-nes de la Ley Electoral de Puerto Rico, y proh[í]ban la cam-paña de publicidad antes señalada”. Íd., pág. 19. Las alegaciones y el lenguaje claramente lo enmarcan dentro del mandamus.
Cualesquiera dudas al respecto quedan disipadas “en virtud de la insoslayable obligación que tiene todo tribunal de dictar sentencia en atención al ‘principio de hacer justi-cia a la luz de los hechos de cada caso y el derecho aplica-ble, aun cuando la teoría jurídica que se haya escogido está equivocada”. (Énfasis suplido.) Sánchez v. Eastern Air Li*411nes, Inc., 114 D.P.R. 691, 695 (1983). Es elemental este principio que rechaza como arcaica la teoría de que una parte no puede, en instancia o en apelación, variar su teo-ría del caso. Íd., pág. 695. Ello aplica también a este Foro. Con mayor razón, en instancias electorales —de interés público— en que están en juego el prestigio, la seriedad y la confiabilidad de nuestro proceso democrático. “[C]uando de hacer justicia se trata, especialmente en áreas de gran interés público, no hay moldes técnicos que limiten o apri-sionen los remedios justos.” Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 73 (1987). Y es que la Regla 72 de Procedimiento Civil, 32 L.P.R.A. Ap. III, marca el único rumbo: “Cualquier defecto en la denominación del pleito o en la súplica no será óbice para que el tribunal conceda el remedio...”. Rehusamos sostener la ausencia de jurisdicción. “La VERDAD y la JUSTICIA, como fuerzas vivas, no pueden cimentarse en tan frágil ficción .... AUN-QUE GUARDIANES DE ESTA JURISDICCIÓN APELA-TIVA, NUESTRO CELO MAYOR ES PREVENIR LAS INJUSTICIAS ” Villanueva v. Hernández Class, supra, pág. 657.
Establecida nuestra jurisdicción original en virtud de la petición de mandamus, para hacerla efectiva, es evidente nuestra facultad incidental para librar mandamientos de injunction. Santa Aponte v. Ferré Aguayo, supra; Art. 676 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3522. Nada impide estudiarlo a fondo y disponer todos los remedios. Sería un absurdo y fracaso total de la justicia que emitiéramos el mandamus y decreto de inconstitucio-nalidad y no el injunction. En consecuencia, en jurisdicción original —primaria e incidental— acogemos esos reclamos.(3) No tenemos el beneficio de la comparecencia *412de todos los codemandados quienes, según certificación, fueron notificados por correo y personalmente. Sólo conta-mos con la del Presidente de la Comisión Estatal de Elec-ciones, licenciado Melecio, en la que pide su desestimación por falta de jurisdicción original, y la del Comisionado Electoral del P.N.P., Ledo. Carlos Canals Mora, en la que se somete y se allana a la petición. Es inexplicable, por no decir extraño, que al cabo de una semana ninguno otro de los codemandados haya comparecido.
Descargamos la tarea anticipando la crítica seria, ho-nesta y responsable. También aceptamos la injusta, pro-ducto de lo volátil del asunto y del apasionamiento de men-tes fanáticas, cerradas o prejuiciadas. Estamos acostumbrados. Como jurisprudentes, siempre tratamos de desentrañar la verdad jurídica objetiva, misión que en una sociedad civilizada es una de las formas más elevadas de manifestar nuestro respeto hacia la dignidad humana. “No disfrutamos de un exceso de instituciones dedicadas a la búsqueda racional de la verdad ... los jueces están entre-nados para abrocharse sus abrigos y resistir las ventiscas de la propaganda, no importa la dirección que éstas soplen”. (Traducción nuestra.) P.A. Freund, The Supreme Court of the United States, Nueva York, MacMillan Co., 1961, págs. 189-190. “La independencia institucional del Poder Judicial deriva inexcusablemente de la esencia de su función: determinar el derecho y atribuir derechos. Te-niendo ésta como base del conocimiento, que no tolera mandatos —porque nunca podrían convertir lo falso en ver-dadero, ni al contrario — su independencia brota como exi-gencia lógica, al margen de cualquier contingencia política.” (Enfasis suplido.) V. Comeiro, citado por R. de *413Marino, La independencia de los tribunales, garantía de su función, 1988 Rev. Der. Proc. 431, 447 (1988).
Recapitulando, nuestro análisis constitucional se nutre de fundamentos jurídicos; dejamos a los políticos los res-tantes argumentos. De entrada aclaramos el prisma judicial pertinente: la preeminencia del derecho al sufragio. En nuestro país, incuestionablemente existe un “mandato in-soslayable en la Carta de Derechos[, Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1](4) imponiéndole la obligación [a la Asamblea Legislativa] de garantizar —palabra clave— la pureza del sistema electoral. Proviene de ‘garante’, esto es, que da garantía, asegurando y protegiendo algo contra al-gún riesgo o necesidad”. (Énfasis en el original.) P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, págs. 294-295.
La Leyes Núms. 85 y 86, supra, visualizan un referén-dum en dos (2) vertientes; la primera, como un reclamo ciudadano para que se garanticen en la Constitución seis (6) propuestas de derechos democráticos, y la segunda, como una petición al Congreso y al Presidente de Estados Unidos para que respeten esos derechos al actuar sobre nuestro status político.
En principio, constitucionalmente hablando, no hay —ni puede haber— reparo a consultas o referéndum en que se le someta al electorado asuntos relativos al presente y futuro status político. Tampoco puede haber obstáculos a elevar a la Constitución sus anhelos de Pueblo y otros de-rechos concretos. Aquí el problema es otro: ambas leyes infringen la Sec. 2 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y distan mucho de cumplir el propósito cardinal de toda elección o consulta electoral, a saber, “ob-tener la expresión de la voluntad de los votantes que cons-*414tituyen el cuerpo electoral de un país”. La Nueva Constitu-ción de Puerto Rico, Escuela de Administración Pública, Ed. U.P.R., 1954, pág. 307. Y es que el mandato de “garan-tizar” el sufragio electoral impide referéndum discrimina-torios, pues se proyecta sobre la Asamblea Legislativa en una dimensión sobreentendida: la buena fe, que “como principio general del derecho, a través de la interpretación e integración de las normas, haciendo que el derecho, no se maneje de espaldas a su fundamento ético, sino como un factor informante y espiritualizador”. O. Alfredo Gozaini, La buena fe en el proceso, 1986-D Rev. Jur. Arg. La Ley 877, 886 (1986). Repetimos, estos requisitos constituciona-les no los cumplen las referidas Leyes Núms. 85 y 86.
De rigor un rápido recorrido sobre lo que es y presupone un referéndum.
r-H H-l

Significado y modalidades

La palabra referéndum viene del latín referre, esto es, referir. “Expresa Posada, en su obra El Sufragio, que hoy se llama referéndum a la función del sufragio por virtud de la cual éste interviene en la adopción definitiva de las le-yes, ejercitando como una especie de prerrogativa de veto y de sanción, análoga en su alcance a la que es corriente atribuir a los monarcas constitucionales’. Por el referén-dum interviene el pueblo en forma directa en el régimen político estatal; participa, de cierta manera, en la sanción de las leyes y decide en última instancia las resoluciones que le afectan en forma directa. Por el referéndum, en rea-lidad, se ejerce una democracia pura, genuina; ya que, al someterse directamente las leyes al voto del pueblo, éste decide participando sin intermediarios o representantes en la elaboración de las normas que han de ser obligatorias.” G. Cabanellas, Diccionario Enciclopédico de Derecho *415Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. VII, pág. 77.
Sobre sus modalidades y clases se hacen varias distinciones. “El referéndum puede ser ‘constitucional’ o ‘legislativo’, según que recaiga sobre decisiones correspon-dientes a la órbita del poder constituyente o del poder cons-tituido, respectivamente. Cabe distinguir luego entre refe-réndum ‘consultivo’ o ‘ante legem’, y de ‘ratificación’ o ‘post-legem’, si se atiende a la oportunidad en que se lleva a cabo. Finalmente, en cuanto a su alcance o extensión, la consulta popular puede ser de naturaleza ‘obligatoria’ o simplemente ‘facultativa’.” (Énfasis suplido.) M. Padilla, El referéndum ¿técnica necesaria de participación política?, 1978-D Rev. Jur. Arg. La Ley 925 (1978). Véanse: L. Sán-chez Agesta, Principios de Teoría Política, 5ta ed., Madrid, Editora Nacionál, 1974, pág. 290; J.A. Garrone, Dicciona-rio Jurídico Abeledo-Perrot, Buenos Aires, Ed. Abeledo-Perrot, 1988, T. III, pág. 263; M. Ossorio, Diccionario de ciencias jurídicas, políticas y sociales, Buenos Aires, Ed. Heliasta, 1984, pág. 650.
En Puerto Rico acogimos esa visión. “El propósito principal del referéndum es, por supuesto, determinar si el cambio propuesto tiene o no el respaldo del electorado.” La nueva Constitución de Puerto Rico, op. cit., pág. 531. Ello implica un voto consciente y “exige que el texto de la en-mienda se difunda ampliamente” y con suficiente antelación. (Énfasis suplido.) Íd., pág. 532. “Para que los ciudadanos voten con conocimiento de causa, no se les debe sobrecargar sometiéndoles varias enmiendas a la vez. Es importante, por lo tanto, que se imponga alguna clase de límite ...” (Énfasis suplido.) Íd., pág. 532. La Asamblea Constituyente aceptó ambas recomendaciones. El Art. VII, Sec. 1 de la Constitución, L.P.R.A., Tomo 1, consignó que “no podrán someterse más de tres propuestas en una sola votación [y] la votación de las enmiendas [será] por *416separado”. 4 Diario de Sesiones de la Convención Consti-tuyente 2559-2560 (1951).
Como ayuda extrínseca, los antecedentes y el debate de la Asamblea Constituyente revelan una discusión in ex-tenso del referéndum como procedimiento especial de en-mienda constitucional. Diario de Sesiones, supra, T. 3, págs. 1827-1850. El Art. VII, Sec. 1, supra, “persigue dos objetivos básicos: hacer de la [Cjonstitución un documento estable, de mayor autoridad y dignidad que una ley, a la vez que un instrumento flexible, sensible a cambios funda-mentales en la opinión pública y en las necesidades sociales”. Diario de Sesiones, supra, T. 4, pág. 2559.
En su análisis la Asamblea Constituyente tuvo el bene-ficio de los estudios de la Escuela de Administración Pú-blica de la Universidad de Puerto Rico. Se le subrayó que la vitalidad y el respeto de una Constitución dependía del consenso o acuerdo general al adoptarse, y del grado en que pudiera después modificarse para que se atempere a los cambios futuros. La Nueva Constitución de Puerto Rico, op. cit., pág. 519. En consideración a las diferencias entre una Constitución y mía legislación ordinaria, recalcaron que “[l]a enmienda constitucional presupone, primeramente, que se usen procedimientos especiales para garantizar que dicha enmienda está en efecto respaldada por el consenso que en realidad representa la aquiescencia general al cam-bio propuesto. En segundo término, como envuelve una al-teración de fundamentos, presupone una consideración más cuidadosa y deliberada que la que necesita dársele a los cambios en la ley ordinaria”. (Énfasis suplido.) La Nueva Constitución de Puerto Rico, op. cit., pág. 521. Ala luz de estos presupuestos y la experiencia de otras latitudes, como métodos especiales, recomendaron sólo enmien-das propuestas por la Legislatura al electorado y por con-vención constitucional; no recomendaron la iniciativa popular. Íd., pág. 522.
SE ADVIERTE, PUES, QUE EL CONSENSO ES LA *417FUERZA INICIAL VITAL QUE IMPRIME ESTABILI-DAD Y RESPETO SOCIAL A TODA CONSTITUCIÓN. EL CONSENSO, COMO ELEMENTO CRUCIAL, TRAS-CIENDE LA ETAPA DE SU PROMULGACIÓN ORIGINAL. LATE EN LAS CLÁUSULAS ESPECIALES DE ENMIENDAS MEDIANTE UNAS GARANTÍAS QUE TOMAN LA FORMA DE LIMITACIONES SUSTANTIVAS Y PROCESALES. POR TAL RAZÓN EL PODER DE LA ASAMBLEA LEGISLATIVA NO ES IRRESTRICTO. EL REQUISITO DE DOS TERCERAS PARTES DE TODOS LOS LEGISLADORES NO ES OTRA COSA QUE UNA CARACTERÍSTICA DE CONSENSO MÍNIMO. IGUAL-MENTE ES LA PROHIBICIÓN DE QUE NO PUEDEN SOMETERSE MÁS DE TRES (3) PROPUESTAS Y, ADE-MÁS, QUE SIEMPRE SE VOTEN SEPARADAMENTE.
HH I — I I — 1

Principios aplicables a un referéndum

Se impone en apretada síntesis un inventario de los principios elementales jurídico-electorales aplicables a un referéndum, dimanantes del deber que tiene la Asamblea Legislativa de siempre garantizar la pureza electoral, el ejercicio del voto y, como derecho correlativo, la libre expresión.
Primero, cualquier referéndum o consulta sometida al electorado no puede ser engañosa. La ambigüedad —inten-cional o no— en el lenguaje de cualesquiera propuestas es incompatible con nuestra Constitución y democracia. La razón es sencilla: “SABIDO ES QUE EL IDIOMA POSEE, ENTRE SUS MÚLTIPLES ELEMENTOS, LA POSIBILI-DAD DE RESULTAR AMBIGUO. Esto es, las palabras no siempre informan directa e inequívocamente. En esos ca-sos ocurre entonces un resultado que niega la esencia misma de la lengua: UN PROBLEMA DE *418INCOMUNICACIÓN.” (Énfasis en el original.) Granados v. Rodríguez Estrada V, 127 D.P.R. 1, 349 (1991), opinión disidente. Ello significa que las propuestas han de ser es-pecíficas y claras. En sus particulares esenciales han de cumplir con los requisitos estatutarios y constitucionales.
Segundo, el referéndum es nulo si se celebra con restric-ciones que impiden al elector emitir libremente su expre-sión, esto es, depositar su voto individual e inteligente.
Tercero, aunque usualmente no es menester someter —mediante su inclusión en la papeleta— todo el texto de ley, su validez exige que se brinde a la ciudadanía el cono-cimiento cabal de las propuestas y sobre lo que van a votar. Es imperativo, además, que en la papeleta se incluyan y aparezcan todos los elementos informativos necesarios para una decisión racional, ilustrada y completa. Ello in-cluye las consecuencias y los efectos de un voto afirmativo o negativo. La existencia sustancial de un vacío insalvable entre la ley, estos extremos y la papeleta anulan a priori el referéndum.
Cuarto, el criterio judicial para evaluar la validez y su-ficiencia legal de la papeleta a usarse es si la misma brinda al elector la alternativa de votar a favor o en contra de determinada(s) propuesta(s). Ese examen judicial se rea-liza visualmente a base de lo que sólo revela el documento de la papeleta —tal y como es presentada al elector— vis-á-vis la ley; y, claro está, sin ignorar la información oficial diseminada al respecto.
Quinto, la obligación legislativa de garantizar la pureza electoral y la libre expresión conlleva que las propuestas sometidas a la ciudadanía estén presentadas de forma constitucionalmente apropiada; deben brindar a los electo-res suficiente oportunidad para expresar su libre voluntad. Dicho de otro modo, constitucionalmente en un referén-dum no pueden someterse dos (2) o más propuestas juntas, de modo tal que la expresión del elector sobre una conteste las otras.
*419Y sexto, es inconstitucional la combinación de varias propuestas de derechos que, por su presentación unitaria o en bloque, obliguen al elector a contestar afirmativa o ne-gativamente todos los derechos, aun cuando de su faz exista incompatibilidad. Constitucionalmente sólo pueden presentarse en bloque si todas las distintas partes de las propuestas así englobadas están evidente y naturalmente relacionadas, no son incompatibles y, al ser unidas, forman de hecho una propuesta sola, completa y armoniosa.
En síntesis, el análisis jurídico final es si existe una relación natural entre todas las propuestas incluidas en la papeleta. Si de un lado hay propuestas que contienen su-jetos separados e independientes, entonces no son suscep-tibles a combinarse en la papeleta como una sola. Estaría-mos claramente ante el propósito ilegal de juntarlas para lograr acumular votos para todas. Ello, en sus dos (2) al-ternativas —afirmativa o negativa— atentaría contra la libre expresión del elector.
IV

Trasfondo legislativo del Referéndum del 8 de diciembre

Con estas consideraciones en mente expongamos, su-cinta pero escrupulosamente, el trasfondo del Referéndum que nos ocupa.
Conforme la Exposición de Motivos de la Ley Núm. 85, supra, sus antecedentes inmediatos fueron las Resolucio-nes Concurrentes Núm. 41 del Senado y Núm. 54 de la Cámara. Las mismas tuvieron “el propósito de autorizar un referéndum para enmendar la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, para incorporar los derechos democráticos del Pueblo de Puerto Rico, a que se refiere el artículo segundo de esta ley que deben regir cualquier consulta para variar nuestro ‘status’ político”. (Énfasis suplido.) 1991 Leyes de Puerto Rico *420808. A renglón seguido, la Exposición de Motivos señala que “dichas Resoluciones Concurrentes, aunque contaron con el concurso mayoritario de los miembros de la Asam-blea Legislativa en ambos cuerpos, no pudieron ser apro-badas por no recibir el endoso requerido por la Constitu-ción de dos terceras partes de los miembros de cada Cámara Legislativa”. (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 808. Inmediatamente después, se “reco-noce solemnemente el postulado básico de la democracia de que las cuestiones fundamentales que definen el futuro po-lítico de una sociedad deben ser refrendadas por el voto directo del pueblo”. (Énfasis suplido.) íd., pág. 809. Subsi-guientemente, se expone la conveniencia de “separar estos asuntos de la discusión en las elecciones generales”. (Énfa-sis suplido.) íd. La Exposición de Motivos termina conclu-yendo que “es necesario que el Pueblo de Puerto Rico tenga un vehículo mediante el cual exprese al Gobierno de Puerto Rico la deseabilidad de consagrar estos derechos democrá-ticos en la Constitución del Estado Libre Asociado de Puerto Rico y peticione al de los Estados Unidos los dere-chos democráticos que deben regir toda consulta sobre nuestro futuro político”. (Énfasis suplido.) Íd.(5)
*421V

Textos de las propuestas; vicios constitucionales que surgen de su faz en la vertiente conducente a una enmienda cons-titucional

Con estos propósitos legislativos en mente, reproduzca-mos primero el Art. 2 de la Ley Núm. 85, supra:
Se dispone que se presente al pueblo de Puerto Rico para su aprobación la siguiente Reclamación de Derechos Democráti-cos:
“Nosotros, el pueblo de Puerto Rico, solemnemente reclama-mos que se garantice en nuestra Constitución, los siguientes derechos democráticos:
[Primero,] “el derecho inalienable a determinar libre y demo-cráticamente nuestro status político
[Segundo,] “el derecho a escoger un status de plena dignidad política sin subordinación colonial, ni territorial, a los poderes plenarios del Congreso
[Tercero,] “el derecho a votar por las tres alternativas de status, Estado Libre Asociado, Estadidad e Independencia, funda-mentadas en la soberanía del Pueblo de Puerto Rico
[Cuarto,] “el derecho a que la alternativa triunfante en una consulta de status requiera más de la mitad de los votos emiti-dos
[Quinto,] “el derecho a que toda consulta sobre status garan-tice, bajo cualquier alternativa, nuestra cultura, idioma e iden-tidad propia, que incluye nuestra representación deportiva in-ternacional
[Sexto,] “el derecho a que toda consulta sobre status garan-tice, bajo cualquier alternativa, la ciudadanía americana que salvaguarda la Constitución de los Estados Unidos de América”. (Énfasis y numeración de propuestas suplidos.) Le-yes de Puerto Rico, supra, pág. 809.
Este texto, según el modelo, aparecerá ad verbatim en la papeleta inmediatamente debajo de las columnas o en-casillados [SÍ] y [NO]. Después, en su parte inferior, como única información adicional, estará la afirmación si-guiente: “Esta reclamación constituye un reclamo al Go-bierno de Puerto Rico para que estos derechos se con-*422sagren en la Constitución del Estado Libre Asociado de Puerto Rico y una petición al Presidente de los Estados Unidos y el Congreso para que estos derechos sean respe-tados al actuar sobre nuestro status político.” (Enfasis suplido.) Anejo 1. Tomamos nota de que el diseño y conte-nido de la papeleta antes descrito es exclusivo y se originó en la Asamblea Legislativa. Art. 2 de la Ley habilitadora, supra.
DESDE SU ORACIÓN INTRODUCTORIA, LA LEC-TURA DEL ART. 2 DE LA LEY NÚM. 85, SUPRA, RE-FLEJA SERIOS DEFECTOS CONSTITUCIONALES. LA CUESTIÓN ES MEDULAR. ESTE ARTÍCULO CON-TIENE LOS TÉRMINOS DE LAS SEIS (6) PROPUESTAS EN LA PAPELETA SOBRE LAS CUALES PASARÁ JUI-CIO EL ELECTOR. LA ASAMBLEA LEGISLATIVA HA INCURRIDO EN UN ACTO INCONCEBIBLE QUE ANULA EL USO DE ESA PAPELETA. COMO TÉCNICA, UTILIZA ÚNICAMENTE UN LENGUAJE AFIRMATIVO, QUE OFICIAL Y SUTILMENTE SUGIERE AL ELECTOR -CON CARÁCTER DE ÉNFASIS- UN SÓLO CURSO DE ACCIÓN, A SABER, “QUE SE PRESENTE AL PUEBLO DE PUERTO RICO PARA SU APROBACIÓN LA SI-GUIENTE RECLAMACIÓN DE DERECHOS DEMOCRÁTICOS”. (Énfasis suplido.) Anejo 2.
DICHO DE OTRO MODO, LA LEGISLATURA DE AN-TEMANO USÓ EN EL ART. 2 DE LA LEY NÚM. 85, SUPRA, UN LENGUAJE QUE DIRECTA Y EXPRESA-MENTE PROMUEVE “SU APROBACIÓN”. Y ello, a pesar de que un referéndum, como consulta a la ciudadanía, por antonomasia, intrínsecamente es inseparable de dos (2) al-ternativas: aprobación o rechazo. Así lo ha reconocido siempre nuestro ordenamiento electoral. La Ley Electoral de Puerto Rico, en su Art. 1.003(50), según enmendado, 16 L.P.R.A. see. 3003(50), define el referéndum como “el pro-cedimiento mediante el cual se somete al electorado del Estado Libre Asociado de Puerto Rico la aprobación o re-*423chazo de uno o varios asuntos de interés general”. (Énfasis suplido.)
LA CUESTIÓN NO ES MERA SEMÁNTICA. La actua-ción de la Asamblea Legislativa ha permitido que durante el período de discusión de esta pieza legislativa, y en la campaña publicitaria ordenada en el Art. 7 de la Ley Ha-bilitadora, supra —a cargo de la Comisión Estatal de Elec-ciones— se haya transcrito así dicho texto en los numero-sos y cotidianos anuncios publicitarios en los periódicos principales del país —y otros medios de difusión— a pá-gina entera y en color amarillo. EL MENSAJE OFICIAL GUBERNAMENTAL TRANSMITIDO DIRECTAMENTE AL ELECTORADO HA SIDO Y ES EMINENTEMENTE SUGESTIVO, ESTO ES, CON EL OBJETIVO DE INDU-CIR E INFLUIR SUSTANCIALMENTE, EN LOS ELEC-TORES QUE VOTEN, LA APROBACIÓN. A TRAVÉS DEL ART. 7 DE LA LEY NÚM. 86, LA ASAMBLEA LE-GISLATIVA HA ASUMIDO ACTIVA E INDIRECTA-MENTE UN ROL DE DIRIGISMO QUE NO LE CORRESPONDE.
La intervención oficial se ha prestado también a que en la campaña netamente partidista oriente (o desoriente) al elector a votar del lado afirmativo. El Gobierno intenta controlar y desplazar de ese modo la libre voluntad ciudadana. Incluso las opiniones de algunos analistas o po-litólogos publicadas en la prensa, carentes de suficiente ob-jetividad y comprometidas más bien con determinada línea de pensamiento, hacen uso de y aprovechan esa técnica. Unimos al Apéndice, como Anejo 2, un facsímil fiel de uno de estos numerosos anuncios oficiales.
Hemos visto cómo el lenguaje del Art. 2 de la Ley Núm. 85, supra, es a los únicos efectos de que “[njosotros, el pueblo de Puerto Rico, solemnemente reclamamos que se garantice en nuestra Constitu-ción, los siguientes derechos democráticos ...”. (Énfa-sis suplido.) Leyes de Puerto Rico, supra, pág. 809. *424DE SU FAZ ES INTRÍNSECAMENTE DESORIEN-TADO^ POR NO DECIR ENGAÑOSO. Si efectiva-mente se trata de un verdadero reclamo —“pedir o exigir con derecho ... una cosa”(6)— estamos también ante unos escollos constitucionales insalvables. Ello es incompatible con el Art. 3 de la citada Ley Núm. 85 que cualifica su aprobación —las razones las ex-pondremos más adelante— a que simplemente ese “reclamo al Gobierno de Puerto Rico [será] sobre la deseabilidad a consagrarlos en la Constitución ...”. (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 810. EN TÉRMINOS JURÍDICOS, UNOS “RECLA-MOS DE DERECHOS” DISTAN MUCHO DE SER EJECUTADOS MEDIANTE SU “DESEABILIDAD”. Y ES QUE UN DERECHO QUE NO SE REALIZA -EVOCANDO A IHERING— NO ES UN DERECHO.
ESTE MAL DE FONDO SE EXTIENDE A LA PAPELETA. AUNQUE EN ELLA APARECERÁ “EL RE-CLAMO”, SE OMITE Y NO SE INFORMA AL ELECTOR DEL TEXTO DEL ART. 3 DE LA LEY NÚM. 85, EXPOSI-TIVO DE QUE SU VOTO Y ESE “RECLAMO AL GO-BIERNO DE PUERTO RICO” VERDADERAMENTE SÓLO ES “SOBRE LA DESEABILIDAD DE CONSA-GRARLOS EN LA CONSTITUCIÓN”. “Para que exista po-der es necesaria la eficacia. Poder es querer con eficacia. Donde no hay voluntad para concebir y fuerza para ejecu-tar no existe poder de especie alguna. La voluntad sola sig-nifica un pensamiento estéril o un deseo ineficaz; la fuerza, también sola, supone un instrumento ciego, un acto de obe-diencia pasiva.” De Marino, supra, pág. 447.
Según expuesto, la propia Asamblea Legislativa recono-ció en la Exposición de Motivos de la Ley Núm. 86, supra, *425que no pudo contar con el endoso constitucionalmente re-querido de dos terceras (%) partes de sus miembros para someter una consulta análoga. ¿CÓMO ENTONCES SE PRETENDE VÁLIDAMENTE CIRCUNVOLAR LA CONSTITUCIÓN, IGNORAR SUS REQUISITOS Y LLE-VAR A CABO UN REFERÉNDUM CON ESE MISMO EVENTUAL PROPÓSITO? LA CONSTITUCIÓN ADOPTÓ SABIAMENTE UNA SOLA FORMA; LAS LE-YES NÚMS. 85 Y 86 LA ALTERAN IMPERMISIBLEMENTE.
Al formular esta conclusión somos conscientes del argu-mento en contrario fundamentado en la tesis de que ahora no se está realmente enmendando la Constitución, sino sólo consultando “la deseabilidad” (Art. 3 de la Ley Núm. 85, supra) de si debe hacerse después. Esta contención es totalmente frívola. En primer lugar, el argumento acepta que la consulta no reúne los requisitos constitucionales y, por ende, no es vinculante ni tiene ninguna eficacia enmendatoria. Precisamente ahí radica su gran falla: esta-mos ante una legislación fútil y trunca. El resultado directo del Referéndum —de ser aprobado afirmativamente— no obliga a las presentes ni futuras Asambleas Legislativas a enmendar la Constitución. No tiene el elemento jurídico de autoejecutabilidad contenido en el Art. VII, Sec. 1 de nues-tra Constitución, esto es, que “formará parte de esta Cons-titución si es ratificada por el voto de . la mayoría de los electores que voten sobre el particular”. Const. E.L.A., supra, pág. 380.
La Asamblea Legislativa conocía de esta total ausencia de eficacia jurídica ulterior, a saber, que no obliga a nadie. Ello la movió a tratar de salvar este grave defecto. A tal efecto, en su Art. 3 in fine, la Ley Núm. 85, supra, dispuso que “[d]e ser aprobada por el pueblo, la Reclamación de Derechos Democráticos sólo podrá ser modificada o revo-cada mediante una consulta al pueblo y no podrá ser afee-*426tada por el resultado de las elecciones generales”. (Énfasis suplido.)
NO ES NECESARIA MUCHA REFLEXIÓN PARA PERCATARSE DEL ALCANCE QUE SE LE HA PRE-TENDIDO DAR AL RESULTADO FAVORABLE DE LA CONSULTA: PERMANENCIA E INDEROGABILIDAD, EXCEPTO A TRAVÉS DEL PROCESO CIRCULAR DE OTRO REFERÉNDUM. LA DIFICULTAD DE ESTA DIS-POSICIÓN ESTRIBA EN QUE INDUDABLEMENTE ES ILEGAL Y NULA. EN NUESTRO PAÍS, LA ÚNICA FORMA DE PERPETUAR NORMAS JURÍDICAS DE ESE MODO ES ELEVARLAS A RANGO CONSTITUCIO-NAL Y SÓLO A TRAVÉS DE LOS MECANISMOS EN-MENDATORIOS ESPECIALES PROVISTOS EN LA MISMA CONSTITUCIÓN.
Al respecto vale recordar tres (3) principios elementales. Primero, “la diferencia que existe entre una constitución y una ley. Aunque poseen rasgos parecidos, en el fondo hay una gran disimilitud: su majestuosidad e importancia. ... En evitación de cambios traumáticos, toda Ley Fundamental científicamente redactada ... contiene su propia mecá-nica para fecundar y viabilizar el cambio: la cláusula de enmienda constitucional, Art. VII, Sec. 1, Const. E.L.A., supra]”. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 107-108 (1980). Segundo, “una legislatura no puede limitar el poder que tienen legislaturas posteriores para derogar, en-mendar o aprobar las leyes”. Pueblo v. Tribunal de Distrito, 70 D.P.R. 678, 681 (1949); Mercado v. Mercado, 66 D.P.R. 811, 817 (1947). Y tercero, que cuando “una ley es derogada deja de existir”. García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49, 59 (1976).
La cuestión es tan sencilla y transparente que racional-mente no cabe otra conclusión. La Asamblea Legislativa, ante la imposibilidad de lograr el mínimo de consenso cons-titucional requerido —dos terceras (%) partes de su com-posición total— redactó y aprobó la Ley Núm. 85, supra, *427para someterla al electorado con la misma finalidad: eventual enmienda constitucional. De aprobarse afirmativa-mente, la Asamblea Legislativa tendría después que redac-tar otro proyecto de referéndum, esta vez con el mínimo de consenso de dos terceras (2/3) partes, y presentarlo nueva-mente al electorado.
Estamos, pues, ante una ingeniosa forma o modalidad de iniciativa popular de enmienda no autorizada por la Constitución. Desnaturaliza la seriedad y estabilidad del proceso democrático. La Asamblea Legislativa no puede su-pletoriamente usarlo para —en un vicioso trámite circular— evadir el consenso mínimo constitucional inicial y ne-cesario de sus miembros.(7)
Es evidente, pues, que el Art. 3, in fine, de la Ley Núm. 85, supra, da cualidad y efecto de cláusula constitucional —supra conmutativa y de permanencia— a lo que en su origen no lo tuvo ni puede tener; aunque se apruebe el 8 de diciembre. DE SU FAZ ESTAMOS ANTE UNA ACTUA-CIÓN LEGISLATIVA ULTRA VIRES E INCONSTITU-CIONAL QUE ATENTA CONTRA SERIOS PRINCIPIOS DEMOCRÁTICOS FUNDAMENTALES. Despojada de todo atributo constitucional, la citada Ley Núm. 85 sim-plemente es otro estatuto —si bien de inmensa importan-cia— jurídicamente ineficaz. Contrario a lo que se pre-tende, tanto dicha ley como su ejecución son materia susceptible de ser enmendada ulteriormente en cualquier momento por la actual o futura Asamblea Legislativa.
*428En resumen, sobre este aspecto —la “deseabilidad” (no reclamo) de elevar las propuestas a categoría constitucio-nal— la Ley Núm. 85, supra, carece del don o cualidad necesaria de permanencia. Al decir de J. Xifra Heras, Curso de Derecho Constitucional, Barcelona, Ed. Bosch, 1957, T. 1, pág. 85, de un “empaque especial, una caracte-rística gracia declaratoria, o por mejor decir, definidora de lo que un pueblo quiere ser”. Conforme la percepción de la Asamblea Constituyente, no tiene ni goza de “mayor auto-ridad, y dignidad”. Diario de Sesiones, supra, T. 4, pág. 2559.
La consecuencia de este defecto es evidente. Sin dificul-tad alguna revela dramáticamente el vicio de origen. COMO TODA LA ESTRUCTURA LEGAL DE LA CON-SULTA Y REFERÉNDUM ESTÁ FUNDAMENTADA EN LA CARACTERÍSTICA DE PERMANENCIA Y, SOBRE TODO, ASÍ SE LE HA COMUNICADO A LOS ELECTO-RES EN LOS NUMEROSOS ANUNCIOS OFICIALES, ES OBVIO QUE AL DECRETARSE SU INCONSTITUCIO-NALIDAD, POR IMPERATIVO, CAE TODA LA PIEZA LEGISLATIVA. No es posible separarla; queda trunco y sin eficacia autoejecutable el reclamo de los derechos sobre los cuales se pretende consultar al Pueblo.
Pero hay más. La ambigüedad e incertidumbre se ma-nifiestan claramente al tomar conciencia de que se están sometiendo ahora seis (6) propuestas en bloque, diciéndole al Pueblo que vote sobre sus reclamos para, en el mañana, votar otra vez y lograr una enmienda constitucional. Ello no es posible.
Conforme el Art. VII, Sec. 1 de nuestra Constitución, supra, pág. 380, cualquier referéndum futuro para enmen-darla está sujeto a que “[c]ada proposición de enmienda deberá votarse separadamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum”. (Énfasis suplido.)
Aquí, en la papeleta están agrupadas y nucleadas las *429seis (6) propuestas de derechos que ahora se le pide al elec-torado que unitariamente vote. Si en el futuro referéndum de enmienda constitucional que presupone su aprobación no pueden someterse todas simultáneamente, ¿cuáles tres (3) serán escogidas por la Legislatura? El planteamiento no es prematuro. Al electorado no se le consulta. Estamos ante una incertidumbre que incide en la raíz y validez del Referéndum de 8 de diciembre, pues la voluntad del elector queda inconclusa. “[L]a ley no puede exigir cosas inútiles ni absurdas.” P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 444 (1980). Ni siquiera en este extremo cumple la citada Ley Núm. 85 con el elemento garantizador.
No pasamos por alto la posibilidad de celebrar dos (2) referéndum. ¿Costo? Lo desconocemos. Sí sabemos que ninguno de esos posibles dos (2) futuros referéndum podría someterse “al mismo tiempo que la elección general si-guiente”: 1992. Después de todo, en la Exposición de Moti-vos de la Ley Núm. 85, supra, se plasmó —y así también se le ha informado oficialmente al electorado— la convenien-cia de “separar estos asuntos de la discusión en las eleccio-nes generales”, Leyes de Puerto Rico, supra, pág. 809.
Es, además, inquietante que en términos expresos, sin siquiera haberse sometido la cuestión al electorado —y por ende, desconocerse si será o no aprobada— con carácter de imprimátur oficial, se haya concluido, en su Art. 3, que la Ley Núm. 85, supra, “es el sentir de la Asamblea Legisla-tiva de Puerto Rico”. Como acto consumado, ordena su re-misión certificada y traducida al inglés para el Presidente y los miembros del Congreso de Estados Unidos. Art. 6 de la Ley Núm. 85, supra. En otras palabras, sin siquiera co-nocerse si será o no aprobada, ya la Asamblea Legislativa le dio trámite de peticionante el Congreso y el Presidente de Estados Unidos. Si ello es el “sentir de la Asamblea Legislativa”, ¿para qué entonces consultar al electorado? No cabe otra conclusión: en su rápida promulgación, la Asamblea Legislativa sobrecargó inconstitucionalmente la *430balanza tanto en favor del [SÍ] que aclaró las consecuencias de un voto afirmativo, pero olvidó totalmente las resultan-tes de una desaprobación. Como la citada Ley Núm. 85 nada dispone, ¿qué sucede si prevalece un rechazo?
Esta pregunta nos lleva a detectar otra gran infracción constitucional, pues “ ‘no hay alternativa válida cuando la consulta es a favor o en contra de algo (o de alguien)’ y no está claramente establecido cuál será el efecto que produ-cirá un pronunciamiento popular mayoritario en sentido negativo o adverso. En los casos en que se practica este segundo tipo de consulta de antemano el caso está presen-tado como una opción entre “sí” o “sí” (José Reinaldo Va-nossi, [Año XIV (Núm. 9) Democracia Intermedia ¿Habrá Referéndum? Panorama (1977)], pág. 36)”. (Énfasis suplido.) J. Francisco Cholvis, El Referéndum Consultivo: su Reglamentación, 1985-A Rev. Jur. Arg. La Ley 713, 720 (1985).
La actuación de la Asamblea Legislativa de dejar sin establecer las consecuencias de un voto negativo es inexplicable. Ha dejado el asunto en manos de los argu-mentos y apreciaciones peculiares de los políticos, quienes dependiendo del “color del cristal con que lo miran”, auspi-cian y proponen su propia y particular interpretación. Ol-vida que un referéndum es el “procedimiento por el que se llama al cuerpo de ciudadanos a decidir sobre un acto pú-blico, generalmente de naturaleza normativa. Se mani-fiesta de ordinario como una decisión del cuerpo electoral en el proceso legislativo de la que depende la eficacia o validez de la ley a que se refiere. En todo caso, el referén-dum constituye una manifestación del autogobierno del pueblo y refleja una desconfianza hacia los organismos re-presentativos, pues a través de la colectividad realiza directamente una función pública”. (Énfasis suplido y en el original.) Xitra Heras, op. cit., págs. 393-394.
*431VI

Inconstitucionalidad del Referéndum como petición

En cuanto a su carácter de petición, la Ley Núm. 85, supra, contiene otros serios defectos que constitucional-mente también anulan la consulta. Incide impermisible-mente sobre el derecho a la libre expresión y voluntad del elector. El mal constitucional es muy profundo: la defec-tuosa correlación recíproca entre el lenguaje de norma ju-rídica, la campaña oficial y la papeleta electoral. Tras-ciende defectos de redacción. Esta conclusión requiere una explicación breve.
En nuestro disenso en Granados v. Rodríguez Estrada I, 124 D.P.R. 1284 (1989), indicamos que en una democracia era “mandatorio aproximarnos al ideal de que el ejercicio del voto sea inteligente y reflexivo. Es decir, es preciso que el derecho al sufragio se ejerza conforme al uso más elevado de las facultades individuales de cada ciudadano. Una de-mocracia no puede apuntalarse en un ejercicio irresponsa-ble, inconsciente o ignorante, sino sobre los fundamentos más esmerados de la razón, inteligencia y voluntad”. (En-fasis suplido.) Allí reconocimos la importancia de las pape-letas, su contenido e instrucciones. Con visión indicamos: “Se avecinan otros eventos electorales de importancia histó-rica para el país. Para legitimarlos más allá de nuestras playas corresponde a quienes ostentan el poder público hon-rar efectivamente el postulado democrático de igualdad hu-mana en su expresión en las urnas.” (Enfasis en el original.) Íd., pág. 289.
El propósito del Referéndum de 8 de diciembre cae den-tro de esa visión: consultar a los ciudadanos sobre seis (6) propuestas de derechos a “regir [en] cualquier consulta para variar nuestro status político”. Sin embargo, no honra “el postulado democrático de igualdad humana en su ex-presión en las urnas”.
*432Según indicado, la Asamblea Legislativa consideró de especial importancia los Arts. 3 y 5 de la Ley Núm. 85, supra, al extremo que ordenó a la Comisión Estatal de Elecciones a reproducirlos textualmente en los medios de comunicación como parte de “su campaña de información y orientación”. Art. 7 de la Ley Habilitadora, supra. Los Arts. 3 y 5 de la Ley Núm. 85, supra, disponen:
Artículo 3.—
Esta Ley de Garantía de Derechos Democráticos es el sentir de la Asamblea Legislativa de Puerto Rico. La Reclamación de Derechos Democráticos aquí contenida constituye un reclamo al Gobierno de Puerto Rico sobre la deseabilidad a consagrarlos en la Constitución del Estado Libre Asociado de Puerto Rico y una Petición al Congreso y al Presidente de los Estados Unidos para que estos derechos sean respetados al actuar sobre nues-tro status político. De ser aprobada por el pueblo, la Reclama-ción de Derechos Democráticos sólo podrá ser modificada o re-vocada mediante una consulta al pueblo y no podrá ser afectada por el resultado de las elecciones generales.
Artículo 5.—
Las alternativas de Estado Libre Asociado y Estadidad in-cluidas en la Reclamación de Derechos Democráticos que se presentará al pueblo el 8 de diciembre de 1991 son formas de “status” de unión permanente con los Estados Unidos.
La Reclamación de Derechos Democráticos no es una recla-mación de cambio de “status”. El resultado del referéndum no se interpretará a favor ni en contra de cualquier alternativa de status o partido político. Tampoco se interpretará como una pe-tición de separación, ni de modificación del presente “status”, ni del uso de las dos banderas, los dos himnos y los dos idiomas como dispone nuestro ordenamiento jurídico. (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 810.
Otra vez advertimos que en la papeleta electoral no se someten al electorado — ni aparecen— esos extremos y asuntos germanos, inextricablemente atados a las seis (6) propuestas de derechos, y con las alternativas de status político.
Aunque en su Art. 5 la Ley Núm. 85, supra, reconoce que el Estado Libre Asociado y la Estadidad “son formas de *433status de unión permanente con los Estados Unidos”, ello no se dice en la papeleta. De igual modo, se omiten de la papeleta otros importantes elementos y pronunciamientos, algunos inexorablemente vinculados a las seis (6) propues-tas de derechos democráticos reclamados. La Asamblea Le-gislativa dejó fuera de la papeleta —y los electores no serán consultados ni podrán votar— sobre: (1) que la reclama-ción no es un “cambio de ‘status’ (2) que el “resultado del referéndum no se interpretará a favor ni en contra de cual-quier alternativa de status o partido político”, y (3) que no “se interpretará como una petición de separación, ni de mo-dificación del presente ‘status’, ni del uso de las dos bande-ras, los dos himnos y los dos idiomas como dispone nuestro ordenamiento jurídico”. (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 810.
El [SÍ] o el [NO], como adverbios afirmativo y negativo excluyentes entre sí, representan las formas más drásticas y extremas de comunicar asentimiento o rechazo. En ló-gica, tiene que ser producto del juicio, esto es, de una “ope-ración de entendimiento”. Implica “la comparación de dos ideas para conocer y determinar sus relaciones”. Dicciona-rio de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1970, T. II, pág. 774. En justicia electoral, significa que las seis (6) propuestas a someterse al electorado deben también poseer una correlación recíproca exacta entre la citada Ley Núm. 85 y la papeleta. No la hay.
Al respecto, por su condición dual de figura de relieve e importancia pública —Gobernador y Presidente del Par-tido Popular Democrático (P.P.D.)— citamos las pertinen-tes palabras del codemandado, Hon. Rafael Hernández Co-lón: “Las urnas serán la voz de ustedes. Yo les pido a todos que cuando estén allí, sólo con su conciencia lean lo que dice esta papeleta, lean lo que representa el SI y lean lo que representa el NO y a tono con su conciencia tomen la deci-sión que corresponda ...”. El Nuevo Día, San Juan, jueves 7 de noviembre de 1991, pág. 18; participación de un panel *434sobre el Referéndum en el Programa Controversial de Carmen Jovet, Canal 11.
La papeleta nada dice de lo que representa el [ATO]. Pre-guntamos, ¿cómo es posible que se pretenda obtener una votación legítima —inteligente, informada y reflexiva— del electorado en “conciencia” si los anteriores extremos y ele-mentos no forman parte de la consulta ni se incluirán en la papeleta? Si la Ley Núm. 85, supra, manda que la “pape-leta expres[e] que [la] reclamación constituye una petición al Congreso y al Presidente de los Estados Unidos” (Art. 4 de la Ley Núm. 85, Leyes de Puerto Rico, supra, pág. 810), ¿qué justificación legal hay —por no decir racional— para que la Asamblea Legislativa haya omitido incluir en la pa-peleta precisamente las condiciones que cualifican y afectan sustancialmente el Referéndum en sus dos (2) vertientes: consulta y petición?
EVIDENTEMENTE, LA LEY NÚM. 85, SUPRA, CON-TIENE UNAS LAGUNAS QUE A PRIORI AFECTAN LA PUREZA, LEGITIMIDAD Y CONFIABILIDAD DE SUS RESULTADOS. EXISTE UN INSALVABLE ABISMO ENTRE LOS PRONUNCIAMIENTOS DE SU EXPOSI-CIÓN DE MOTIVOS, EL TEXTO DE LEY, LA IMPLAN-TACIÓN DE LA CAMPAÑA OFICIAL Y LA PAPELETA. ¿CÓMO NEGAR QUE ESAS OMISIONES VERSAN SO-BRE “CUESTIONES FUNDAMENTALES QUE DEFI-NEN EL FUTURO POLÍTICO DE UNA SOCIEDAD”?
Hasta los más avezados políticos o juristas se ven con-fundidos frente a propuestas que se presentan de una ma-nera y resultan ser de otra. ¿Qué dejaremos para el lego, ciudadano promedio o humilde analfabeta? Si el Pueblo no será consultado de que no es una “reclamación de cambio de status”; si el Pueblo no será consultado de que las alter-nativas de status E.L.A. y estadidad son “formas de status de unión permanente con los Estados Unidos”; si el Pueblo no será consultado de que el resultado “no se interpretará a favor ni en contra de cualquier alternativa de status o *435partido político”; si el Pueblo no será consultado de que su voto no “se interpretará como una petición de separación”; si el Pueblo no será consultado de que su voto no se inter-pretará como una “modificación del presente status”; si el Pueblo no será consultado de que su voto no se interpre-tará como una modificación “del uso de las dos banderas”; si el Pueblo no será consultado de que su voto no se inter-pretará como una modificación el uso de “dos himnos”; si el Pueblo no será consultado de su voto no se interpretará como una modificación al uso de “los dos idiomas como dis-pone nuestro ordenamiento jurídico” (Leyes de Puerto Rico, supra, pág. 810), ¿puede sostenerse seriamente que todos estos extremos, íntimamente relacionados con el status y las propuestas —conforme la Exposición de Motivos de la Ley Núm. 85— van a “ser refrendadas por el voto directo del Pueblo”? OBVIAMENTE NO.
El asunto es trascendental en el ámbito constitucional. Y es que la validez de un referéndum “depende no sólo de la universalidad del sufragio, sino de la medida en que los electores participan de hecho en la votación”. (Énfasis suplido.) Cholvis, supra, págs. 720-721. Hemos visto que ningún elector habrá de participar realmente en torno a esos importantes extremos. Decimos importantes pues, de lo contrario, ¿por qué la Asamblea Legislativa los incluyó en la ley y expresamente ordenó a la Comisión Estatal de Elecciones que en su campaña oficial los reprodujera con las seis (6) propuestas de derechos?
LO ÚNICO QUE TENDRÁ ANTE SÍ ESE ELECTOR, RECEPTOR DE TODA ESA DESINFORMACIÓN OFI-CIAL, ES UNA PAPELETA CONFUSA, INCOMPLETA Y ENGAÑOSA. No puede subestimarse la situación. La omi-sión de estos extremos imbricados a las seis (6) propuestas va a la esencia y legitimidad de la misma consulta y, por ende, al corazón de una verdadera democracia en acción. En todo referéndum, la labor de formular las preguntas a los ciudadanos es muy delicada, “porque sus términos pue-*436den condicionar notablemente el resultado. Si la consulta popular no se formula y ejecuta debidamente puede quedar reducida a una mezquina y poco seria maniobra política. Es sabido que las formas de participación directa del pueblo, para que sean eficaces, presuponen en él una opción clara sobre los problemas que se someten a su decisión ... es necesario que el sentido de la consulta responda a dos ca-racterísticas inexcusables: a) cuando la consulta debe ser evacuada por el pueblo con un ‘sí’ o con un ‘no’ en ambos casos los resultados deben ser igualmente operativos (es decir, que el ‘no’ está distante de conllevar un salto en el vacío), y b) que en los casos en que la consulta se halla formulada en términos de una opción o alternativa entre dos caminos, cualquiera de ellos debe conducir a un punto —institucionalmente hablando — , sin que el pronuncia-miento en favor de uno u otro pueda llevar a un callejón sin salida (Conf. Jorge Reinaldo Vanossi, ‘Democracia intermedia, ¿habrá referéndum?’; Panorama-febrero 1977, Año XIV, núm. 9, p. 36)”. (Énfasis suplido.) Cholvis, supra, pág. 720.

VII


Otros defectos visibles en la papeleta

En toda comunicación hay un emisor que envía un men-saje y un receptor que lo recibe. Distinto a otros, en este Referéndum no se proveen símbolos o figuras geométricas para identificar las propuestas y atender la emisión de vo-tos por aquel sector de ciudadanos que lamentablemente están sumergidos en la obscuridad del analfabetismo. Es chocante que la Asamblea Legislativa haya actuado así en contravención de la admonición constitucional de que “[n]adie será privado del derecho al voto por no saber leer o escribir Art. VI, Sec. 4., Const. E.L.A., supra, pág. 367. No puede argumentarse que bastan los encasillados [SÍ] o *437[NO]. Si así fuera, ¿qué de los textos escritos de las seis (6) propuestas? Recordemos lo dicho por Biondi. El absurdo jurídico no es el absurdo lógico, es lo injusto. Por lo demás, creo que cuando un absurdo, una injusticia se da, el ab-surdo jurídico es absurdo lógico también. Villanueva v. Hernández Class, supra.
Cobra más relieve entonces que “el Estado moderno tiene la función inexcusable de educar. Es pertinente recor-dar que a las urnas acuden por igual, con el mismo dere-cho, analfabetos y profesionales, gente medianamente ins-truida y otros que han alcanzado niveles más especializados de conocimiento. El universo es amplio. También se compone de personas de edad avanzada, re-traídos y tímidos. La educación, pues, es clave y se impone como medio que asegure, repetimos, que el acto de votar represente una manifestación de sensatez y de prudencia en el sentido más elevado de la palabra”. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, pág. 284.
Ello nos lleva nuevamente a concentrarnos en la cam-paña publicitaria oficial de la Comisión Estatal de Eleccio-nes y la de anuncios de organismos gubernamentales.
VIII

Ilegalidad en campaña publicitaria oficial de la Comisión Estatal de Elecciones

En nuestra opinión concurrente en P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 388-389 (1988), aceptamos la realidad de que las “agencias de publicidad cuentan con expertos conocedores de la conducta humana. Ideas, imá-genes, detalles visuales y gráficos aparentemente insigni-ficantes pueden esconder solapadamente un mensaje político. Por lo tanto, no podemos abstraemos de los ade-lantos de la industria de las comunicaciones y del desarro-*438lio de complejas técnicas para encubrir mensajes. Así, po-dría sustituir la burda y repudiada práctica de la compra del voto por una refinada fórmula que penetra el incons-ciente del elector. De esta manera, un ingenioso anuncio radial o televisivo puede ser una fina argucia para encubrir un mensaje político-partidista”. (Énfasis suplido.)
“ ‘Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.’ Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, ‘nuestro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abrumadores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste en des-conocer metódicamente lo que todo el mundo sabe’. (Énfa-sis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943).” Noriega v. Gobernador, 122 D.P.R. 650, 696 (1988), opinión de conformidad.
La forma subliminal de anuncios ilegales oficiales ha penetrado la estructura de la Comisión Estatal de Elecciones. Dicho organismo, por conducto de su agencia de publicidad, escogió en su símbolo, como distintivo, el color amarillo para atraer la atención del elector hacia “un mensaje importante”. Anejo 3; precisamente el mismo color escogido por los proponentes del [SÍ] para sus logos de campaña. Aparte del anuncio mencionado al inicio de esta ponencia (Anejo 2), hay dos (2) anuncios de la Comisión Estatal de Elecciones publicados en múltiples ocasiones en que se ha intercalado una composición de lenguaje que tiene el propósito de promover sutilmente un voto afirmativo. Comienza así: “VOTAR ES LA MANERA MÁS CLARA DE EJERCER SIN NINGUNA LIMITACIÓN TUS DERECHOS DEMOCRÁTICOS. NO DESPERDI-CIES ESTA OPORTUNIDAD DE EXPRESAR TU PENSAMIENTO. EL 8 DE DICIEMBRE ¡VOTA EN EL REFERÉNDUM!” Anejo 4.
*439Con igual carácter subliminal apreciamos el anuncio si-guiente:
“VOTA. LA CLAVE PARA QUE LA DEMOCRACIA FUNCIONE PLENAMENTE ES QUE CADA UNO DE SUS CIUDADANOS EJERZA SUS DERECHOS. EL 8 DE DICIEMBRE ¡VOTA EN EL REFERÉNDUM!” Anejo 5.
IX

Ilegalidad manifiesta de la campaña publicitaria guberna-mental; aplicación de prohibición; procedencia del “mandamus” contra la Comisión Estatal de Elecciones

En este aspecto también añora “trágicamente, el rostro de la figura patológica de la partidocracia como anatema de una verdadera democracia”. (Énfasis en el original.) P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 377.
Y es que la “regla de oro de las democracias contempo-ráneas radica en la convicción generalizada acerca de la posibilidad competitiva para la accesión al poder, sólo y únicamente cuando los más vastos sectores sociales de una comunidad comparten la creencia cierta en torno a la via-bilidad de la disputa según las ‘reglas del juego’, entonces el régimen goza de la perspectiva de un consenso en grado de legitimidad, que asegura la deposición de la conjura para la inserción de las mayorías en la leal adversidad. Que el sentimiento de los triunfos y de las derrotas no asuma la proporción de un dato de inapela-bilidad en el futuro, es fundamental para que la democracia permita la repetición del acto verificatorio del consenso, en el cual los derrotados de ayer puedan convertirse en los triunfadores de hoy, y donde los gananciosos del presente puedan tro-carse en los perdidosos del mañana”. (Énfasis suplido.) J. Reinaldo Vanossi, Los partidos políticos y los presupuestos de la democracia, 1988-D Rev. Jur. Arg. La Ley 1287, 1290 (1980).
*440AI igual que lo hicimos en P.N.P. v. Hernández, Srio. D.T.O.P., supra, págs. 385-386, reafirmamos que el “dere-cho es vivo y toma cuerpo de la dinámica del entretejido social. Tomamos conocimiento judicial de que reciente-mente, a pocas semanas [del referéndum], diversas agen-cias han comenzado a publicar anuncios masivos —a título de información de interés general— de ostensible tamaño y mensaje elaborado. El incremento en anuncios es notable y coincide con la plena campaña partidista”. (Enfasis suplido.)
La Ley Electoral, en su Art. 8.001 (16 L.P.R.A. sec. 3351), prohíbe terminantemente que con fondos públicos, durante el año electoral, el Gobierno y sus agencias anun-cien —directa o indirectamente— en los medios de difusión sus logros y proyectos. Por su parte, el Art. 20 de la Ley Habilitadora, supra, dispone que “[ajdemás de las prohibi-ciones antes mencionadas, regirán en toda su fuerza y vigor las disposiciones sobre prohibiciones y delitos establecidos en la Ley Electoral de Puerto Rico que sean necesarios, pertinentes y aplicables a los propósitos de esta ley”. (Énfa-sis suplido.) Leyes de Puerto Rico, supra, pág. 818. Es clara, pues, su aplicabilidad y que la Comisión Estatal de Elecciones ha faltado a su deber de ejecutar y poner en vigor ese mandato legal. La expedición del mandamus para remediar esta situación es evi-dente e imposponible. El mandamus quedaría complementado con una orden de injunction dirigida contra las restantes agencias codeman-dadas y otros paralizando tales anuncios. Cualquier de-mora torna ilusorio el imperio de la ley.
En nuestro disenso en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 467 (1980), profundizamos así sobre esta prohibición estatutaria:
... [P]lasma un principio de alta moralidad en la administra-ción pública, e intenta lograr los siguientes objetivos: (a) direc-tamente, evitar que las agencias gubernamentales usando fon-dos públicos y so pretexto de exponer sus ejecutorias o planes, *441realicen solapadamente campaña política en favor del partido en el poder y aquellos incumbentes que aspiran nuevamente a ser electos; (b) reducir las ventajas reconocidas que gozan los candidatos incumbentes —a través del acceso a los electores y público en general por medio de la televisión, prensa y radio— que el solo ejercicio y exposición del cargo conlleva sobre sus opositores; y (c) indirectamente, frenar los excesos y economi-zar el erario público y a los contribuyentes los gastos ordinarios de publicidad en año de elecciones.
Estos pronunciamientos se dieron en contra de un anuncio durante un año electoral. Sin embargo, es obvio que aparte de los principios de alta moralidad pública que inspiran la prohibición del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, la Constitución y un sentido de lo que es el “juego justo electoral” nos llevan racionalmente a de-terminar que aplican al proceso del Referéndum. Esta in-terpretación se nutre además, según hemos visto, en que la Ley Habilitadora, en su Art. 5, supra, considera supletoria la Ley Electoral de Puerto Rico y sus reglamentos en todo aquello "necesario, pertinente y compatible”.
La única distinción que puede hacerse entre unas elec-ciones generales y este Referéndum es que en la pri-mera se eligen candidatos a puestos públicos y en el se-gundo se vota afirmativa o negativamente sobre seis (6) propuestas de derechos. Ello no varía la naturaleza fundamental co-mún de los eventos: en ambos se ejercita el sufragio electoral y, por ende, la Asamblea Legislativa viene obligada a “garantizar” que esté libre de coacción.
Bajo nuestra Constitución, la igual protección de las le-yes y el derecho a la libre expresión prohíben el expendio de fondos públicos para propaganda política, directa o indirectamente. Ante ese linaje constitucional, aun cuando las citadas Leyes Núms. 85 y 86 “guardara[n] silencio al respecto, subsistiría el principio igualitario constitucional de que los desembolsos públicos para fines de propaganda política no son lícitos ni tolerables. Ante reclamos merito-rios, los tribunales tienen la facultad inherente para impe-*442dir, reivindicar y remediar infracciones a ese derecho. Des-pués de todo, ‘[a]l presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. Históricamente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr paridad económica entre los partidos políticos y los candidatos’. Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984); P.S.P. v. Srio. de Hacienda, [110 D.P.R. 313, 327 (1980), opinión concurrente]”. P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 370.
A estas alturas, nadie debería discutir que la “corrup-ción y el desembolso indebido o ilegal de fondos públicos —en sus formas múltiples, a veces burdas y otras sofisti-cadas— son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apunta-lado en el respeto a la dignidad humana y los dineros del pueblo como único soberano. No importa las modalidades que adopten ni la jerarquía del funcionario involucrado; las mismas son intolerables. En última instancia, quien verda-deramente se perjudica, no sólo en lo económico sino en lo moral, es la ciudadanía en general independientemente de su afiliación política. Es, pues, obligación de los tribunales reivindicar esos valores fundamentales”. A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294, 294 — 295 (1991), voto concurrente, al cual se unieron los Jueces Asociados Señores Rebollo López y Andréu García.
Esta conclusión no es simplemente una opinión individual. Tan reciente como el pasado 11 de noviembre la Comisión Estatal de Elecciones aprobó con unanimidad el Reglamento de Gastos de Difusión Pública del Gobierno. Veamos lo que nos dice al respecto su Declaración de Pro-pósitos:
La Constitución del Estado Libre Asociado de Puerto Rico consagra el derecho al sufragio universal de cada ciudadano en todos los procesos electorales que le rigen con arreglo a los dic-tados de su conciencia y libre de toda coacción.
*443Este Reglamento tiene como propósito el reglamentar la pro-hibición sobre los gastos para la compra de tiempo y espacio en los medios de difusión pública, así como de otros medios de difusión, según se define en el mismo de las Agencias del Go-bierno de Puerto Rico, la Asamblea Legislativa y la Rama Judicial a partir del 1ro. de enero del año en que se celebren las elecciones generales y hasta el día siguiente a la fecha de cele-bración de la misma, a los fines de evitar la divulgación publi-citaria indiscriminada con el propósito de exponer sus progra-mas, proyectos, logros, realizaciones, proyecciones o planes del gobierno que en alguna forma coaccionen o afecten la voluntad de los electores. (Énfasis suplido.) Reglamento de Gastos de Difusión Pública del Gobierno, Sec. 1.2, pág. 1.
¿Puede sostenerse que el Referéndum no es un pro-ceso electoral que requiere que el sufragio se emita con-forme la voz de la conciencia “y libre de toda coacción”?(8) ¿Puede negársele filiación constitucional a la prohibición de anun-cios gubernamentales?
La fuente para sostener el mandamus contra los miem-bros de la Comisión Estatal de Elecciones y la prohibición al uso y abuso de fondos públicos en anuncios gubernamen-tales durante el proceso prereferéndum contra los otros co-demandados, es el axioma de igualdad inmerso en la Constitución. Es unánime la crítica o señalamiento de que una de las fallas mayores en todo referéndum es su “susceptibilidad] de ser manejado con presiones y propaganda más fácilmente que el procedimiento de una vota-ción por una asamblea representativa, y por ello ha sido y es empleado por regímenes autocráticos en procura de le-gitimidad; de ello hay sobrados ejemplos”. (Énfasis suplido.) Padilla, supra, pág. 926. “Su mayor inconveniente es la tendencia que implica a la demagogia.” (Énfasis suplido.) Sánchez Agesta, op. cit., pág. 290.
El clima creado con la campaña de publicidad ilegal y, *444por qué no decirlo, INMORAL, del Gobierno vicia irreme-diablemente de antemano los resultados del Referéndum.
Es una muestra de inmadurez política que debilita la democracia. “Es hora de desterrar de nuestro suelo la PAR-TIDOCRACIA, esto es, la creencia de que el Gobierno y el partido político mayoritario son una misma cosa. De acuerdo con nuestra Constitución, es axiomático que si la conducta en la cual incurrió es ilegal o atenta contra las sanas normas jurídicas o administrativas vigentes para el mejor desembolso de fondos públicos, ni la lealtad de un ciudadano —incluso la de los funcionarios públicos hacia su partido político— ni la obediencia jerárquica son defen-sas válidas.” (Énfasis suplido.) A.E.E. y A.A.A. v. P.N.P., supra, pág. 299. Estamos ante un enriquecimiento injusto (id.), pues la nociva práctica incre-menta sustancialmente las arcas del partido que controla el Gobierno, más allá de los límites de las asignaciones autorizadas en el Fondo Electoral.
X

Conclusiones

Los textos de las Leyes Núms. 85 y 86, supra, y su im-plantación son el compendio opuesto a las garantías cons-titucionales y ala deseable claridad de toda norma jurídica necesaria para legitimar el Referéndum. La palabra es la revelación y manifestación de la realidad como sentido más elevado del lenguaje. En las dos leyes, la Asamblea Legis-lativa omitió elementos intrínsecos inseparables de varias propuestas de la consulta. El producto es que en las urnas el próximo 8 de diciembre el ciudadano transite por sendas erróneas y confusas. No hay concordancia entre el uso del lenguaje legal, la campaña oficial y la papeleta; irónica-mente el impacto es una deformación del fin democrático que se aspira alcanzar. Se ha creado un cristal encubridor *445que directamente pone en peligro la validez de la consulta. Brillan por su ausencia unos derechos y elementos inhe-rentes al voto inteligente y cabal.
CON TODA LA DEFERENCIA QUE MERECEN LOS PODERES LEGISLATIVO Y EJECUTIVO, DE CELE-BRARSE EL REFERÉNDUM SEGÚN LAS REFERIDAS LEYES NÚMS. 85 Y 86, SE LE ESTARÁ SOMETIENDO AL PUEBLO UN EJERCICIO ELECTORAL ESTÉRIL. SERÁ UNA CONSULTA TRUNCA, INCOMPLETA, CON UNA PAPELETA CONFUSA,CONTRADICTORIA Y ENGAÑOSA. EN SUS EXTREMOS BÁSICOS, EL REFE-RÉNDUM CARECE DE LAS GARANTÍAS NECESARIAS. LEJOS DE HONRAR LOS POSTULADOS DE UNA VERDADERA DEMOCRACIA Y EDUCAR, LA CAMPAÑA OFICIAL ATENTA CONTRA LA VOLUNTAD DEL ELECTOR.(9)
A modo de preámbulo, vale recordar que una “Constitu-ción no es sólo un conjunto de normas, sino un sistema de valores plenos de contenido histórico y político. Cuando no se entiende así, sirviendo a esos valores, sino haciendo de cada norma un sofisma para falsificar la realidad política, estamos haciendo en la semántica constitucional un fin en sí mismo ...”. (Énfasis suplido.) A.E. Mooney, La elección del poder Ejecutivo nacional (legalidad versus legitimi-dad), 1985-E Rev. Jur. Arg. La Ley 545, 548 (1985).
Somos conscientes de que “DECLARAR INCONSTITU-CIONAL UN ESTATUTO ES LA SOLUCIÓN JUDICIAL MÁS EXTREMA EN NUESTRO SISTEMA DE GO-BIERNO DE FRENOS Y CONTRAPESOS. Véanse: Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981); Negron Soto v. Gobernador, 110 D.P.R. 664, 678-679 (1981); *446E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958)”. (Énfasis en el original.) Lasso v. Iglesia Pent. La Nueva Jerusalem, 129 D.P.R. 219, 239 (1991), opinión concurrente. Lamentable-mente, ante la magnitud y multiplicidad de defectos cons-titucio-nales de las citadas Leyes Núms. 85 y 86, no es posible aplicar esta prudencial norma de autorrestricción. Sería un fracaso de la justicia.
Y es que sin restricciones al uso masivo y abusivo de fondos públicos para la intensa campaña publicitaria en favor de un gobierno que oficialmente ya endosó la alterna-tiva del [SI] en el Referéndum; sin la Comisión Estatal de Elecciones proveerle al elector claridad en cuanto al alcance de su voto; sin haber descargado fielmente su función edu-cativa, sino por el contrario “orientado” también hacia el voto afirmativo; sin incluirse en la papeleta la información mínima de todos los elementos que la Legislatura estimó cualifican las seis (6) propuestas de derechos; sin permitír-sele al elector votar separadamente, y sobre todo, sin una aclaración legislativa del significado de un voto negativo, “el fragilísimo barniz de legitimidad que en hipótesis seme-jantes pueda aportar el referéndum, no engaña en estos tiempos a nadie, salvo a quienes acepten ser engañados”. Padilla, supra, pág. 926.
Ignorar todos estos señalamientos nos recuerda a los habitantes de Macondo. Muchos pueden —según el magis-tral verbo de Gabriél García Márquez en Cien Años de So-ledad— “continuar ... viviendo, una realidad escurridiza, momentáneamente capturada por las palabras, pero que había de fugarse sin remedio cuando olvidaron los valores *447de la letra escrita” y —¡por qué no decirlo!— del espíritu de la Constitución.(10)
*448APÉNDICE
*449[[Image here]]
*450[[Image here]]
*451[[Image here]]
*452[[Image here]]
*453[[Image here]]

(1) Como método expositivo, subdividimos este disenso como prosigue:

Temas Páginas

I -Jurisdicción, legitimidad y justiciabilidad 405-414
II -Significado y modalidades 414 — 417
III -Principios aplicables ... 417-419
IV -Trasfondo legislativo ... 419-420
V -Textos de las propuestas; vicios constitucionales ... 421-430
VI -Inconstitucionalidad del Referéndum como petición 431-4:36
VII -Otros defectos visibles en la papeleta 436-437
VIII -Ilegalidad en campaña pablicitaria oficial de la Co- 437-439 misión Estatal de Elecciones
IX -Ilegalidad manifiesta en la campaña publicitaria gu- 439-444 bemamental ...
X -Conclusiones 44A-447
Apéndices y Anejos 448-453


(2) “por SUpUesto, el mero hecho de que el pleito busque la protección de un derecho político no quiere decir que presente una cuestión política. Tal objeción ‘es poco más que un juego de palabras.’ ” (Traducción nuestra.) Baker v. Carr, 369 U.S. 186, 209 (1962). Y es que el derecho al voto es de rango constitucional.
“Los hechos políticos no siempre son cosas exclusivamente de políticos, sino también de juristas. No puede éste liberarse de responsabilidad diciendo: “No es cuestión de derecho, y por eso, tampoco de mi incumbencia’, como si fuese un simple técnico del derecho, o un historiador, oficio, el más cómodo, para ir pasando y estar siempre en diarios y revistas con motivo de las sesiones académicas, donde se habla de hechos lejanos, y donde el prudente eclecticismo, la cronología, la arqueología, se consideran sin riesgo alguno, como no sean las polémicas bizantinas de que se ente-ran unos pocos desocupados.” R. Bielsa, VIII (Núm. 16) Rev. del Colegio de Abogados de la Plata 278 (1966).
Los casos que versan sobre el goce y ejercicio de los derechos políticos no son cuestiones políticas, del mismo modo que no son casos económicos porque litiguen dos economistas o la controversia sea un área económica. “¡No corresponde ocuparse, naturalmente, de aquellos otros que, impresionados por la vibración, diré sonora, de las palabras ‘cuestiones políticas’, no penetran el concepto de la ‘justiciabilidad’, y piensan, nada menos, que se pretende ‘politizar a la justicia’ cuando lo que se quiere es ‘despolitizar a las soluciones jurídicas’...!” L.M. Boffi Boggero, La función judicial y la abogacía, pág. 1104.


(3) En síntesis, alegan, exponen y argumentan que la propaganda de anuncios gubernamentales —sobre la cual se nos pide tomemos conocimiento judicial— y el uso de fondos públicos violan la letra y el espíritu de la Ley Electoral de Puerto Rico, y a nivel constitucional, la igual protección de las leyes y el derecho a la libre *412expresión. Art. VI, Sec. 7 y Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
Como parte de la discusión del primer señalamiento, sostienen que ambas leyes ignoran el trámite constitucional establecido en el Art. VII, Sec. 1 de nuestra Cons-titución, L.P.R.A., Tomo 1, y que engañan al elector al no incluir en la papeleta los Arts. 3 y 5 de la Ley Núm. 85 de 17 de septiembre de 1991, aun cuando éstos son el fundamento de toda la campaña oficial de la Comisión Estatal de Elecciones.


(4) Diexpresión. Art. VI, Sec. 7 y Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.spone:
“Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral(Enfasis suplido.) Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261.


(5) En. buena lógica y juridicidad, cualquier derecho a incluirse en la Constitu-ción entraña el poder reivindicador en nuestros tribunales. El legislador no debe confundir los derechos concretos vindicables en los foros judiciales con las declara-ciones sobre cultura, identidad colectiva y otros valores análogos importantes que pertenecen más bien al catálogo del Preámbulo. Parafraseando a Frías, “son el ‘ima-ginario [puertorriqueño]’, o sea las representaciones mentales depositadas en nues-tra memoria colectiva, el nivel de conciencia en que se agolpan las interpretaciones de nuestros símbolos y nuestros comportamientos. Nos imaginamos así. Si no es nuestro presente, es nuestro deber ser, nuestro ‘futurable’ (Enfasis suplido.) P.J. Frías, Los Preámbulos como Imaginario Argentino, 1988-C Rev. Jur. Arg. La Ley 1101 (1988).


(6). Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1970, T. II, pág. 1113.


(7) El legado de la Asamblea Constituyente es claro. El delegado Sr. José Trías Monge, al exponer el alcance del Art. VII, Sec. 1 de nuestra Constitución, supra, indicó que “estamos insertando en esta proposición de enmiendas, las garantías esen-ciales a la estabilidad de la Constitución, en cuanto se indica que únicamente podrán proponerse enmiendas a esta Constitución mediante resolución concurrente que se apruebe por no menos de dos terceras partes de los miembros que componen cada cámara. O sea, el punto fundamental es en cuanto a las garantías de limitación a la etapa de iniciativa de la enmienda a la Constitución”. 3 Diario de Sesiones de la Convención Constituyente 1829 (1952).
Más adelante, en ocasión de defenderlo, señaló: “Estamos a favor y el sistema que se está estructurando en esta Constitución, es uno básicamente de democracia representativa; no de democracia directa.” Diario de Sesiones, supra, pág. 1832.


(8) El argumento en contrario es tan frágil y arbitrario como la “magia” de la fecha fijada para el Referéndum. Si hubiese sido un (1) mes más tarde —7 de enero de 1992— ¿aplicaba la prohibición de gastos? Obviamente sí.


(9) La Constitución prohíbe “que las leyes electorales den lugar, por ausencia de las garantías necesarias al brote de temores fundados, dudas razonables o riesgo real de que la pureza del proceso eleccionario pueda efectuarse sensiblemente.” P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 281 (1980), opinión disidente del Juez Presidente Señor Trías Monge.


(10) Fieles a ese espíritu, en P.I.P. v. C.E.E., 120 D.P.R. 580, 630 (1988), disenti-mos también vigorosamente contra la decisión injusta de convalidar el uso'de fondos públicos en las primarias presidenciales. En cuanto a la fórmula conciliatoria política acuñada oficialmente en la frase Estado Libre Asociado dijimos:
“Más allá de sus voces gramaticales, esta frase es la combinación histórica de los sentimientos vivos tripartitas ideológicos que se respetaron y quedaron incrusta-dos en la Constitución. Debe recordarse —y merece repetirse— que, en palabras de Luis Muñoz Marín, Presidente de la Comisión de Preámbulo, Ordenanzas y Procedi-mientos de Enmiendas a la Constitución, ‘no significa república, ni estado indepen-diente y separado; tampoco estado de la Unión’. En materia de status, su naturaleza es neutral, esto es, ‘ni excluye ni implica la estadidad federada, la independencia separada u otra forma de organización política a que nos pueda conducir nuestra voluntad y destino’. (Énfasis suplido y en el original.) 4 Diario de Sesiones de la Convención Constituyente 2555 y 2557 (1951).”
Como resolvimos en P.S.P. v. E.L.A., 107 D.P.R. 590, 606 (1978) —por voz del ex Juez Presidente Señor Trías Monge— la “Constitución del Estado Libre Asociado quiso diseñar un esquema que dejase libre a todo ciudadano para propulsar y defender sus propias ideas sobre el destino final de nuestro pueblo. No puede invocarse la Constitución de Puerto Rico como apoyo para paso alguno que incline o aparente inclinar la balanza, ajuicio de otros sectores de opinión, hacia determinado tipo de status”. (Énfasis suplido.)